HOOD, Associate Judge
(dissenting).
I think these appeals should be dismissed because I do not believe the Administrator is entitled to maintain them. Section 10(c) of the rent act provides: “The Administrator may intervene in any suit or action •wherein a party relies for ground of relief or defense upon this Act or any regulation, order, or requirement thereunder.”1 The act creating this court permits appeals by “Any party aggrieved by any final order or judgment”.2 The question is whether the Administrator is a party aggrieved by the judgments below to the extent that he is enabled to maintain independent appeals.
An intervenor who has a real interest in the litigation may maintain an independent appeal to protect that interest.3 And a public agency, charged with protection of public interests, which has intervened in litigation, may maintain an independent appeal from a judgment affecting such interests.4 But an intervenor in order to maintain an *752independent appeal must have an “independent right which is violated” by the judgment below.5 An intervenor whose rights are not affected by the judgment has no right to appeal for the mere sake of establishing a precedent.6
The rent act gave the Administrator the right to intervene in these cases but it does not necessarily follow that he has the absolute right to maintain independent appeals. The statutory right to intervene is subject to rules of court. Under the trial court’s rule 23A, based on F. R. C. P. rule 24, application to intervene must be timely, whether asserted as a matter of right or requested as a matter of discretion.7 Rule 23A(c) of the trial court, based on F. R. C. P. rule 24(c), provides: “A person desiring to intervene shall serve a motion to intervene upon all parties affected thereby. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute of the United States gives a right to intervene.” The Administrator filed no pleading in this case setting forth the claim or defense for which intervention was sought, and as far as I am advised his practice is merely to ask leave to intervene.
Evidently the Administrator recognized that his status in these cases is that of an adviser rather than that of a true inter-venor. Otherwise we have to assume that he either was ignorant of the rule or deliberately chose not to comply with it. One who is permitted to intervene and who wishes to acquire the status of a party to the proceeding ought to file a pleading setting forth his position and aligning himself with respect to the issues in the case. Actually there were no issues in these cases affecting any right of the Administrator or any public interest. The cases presented private litigation between private parties. When the findings of the trial court were announced the Administrator felt that the trial court had decided the cases against the tenants on an erroneous interpretation of two decisions of this court. The tenants took no appeal. The Administrator undertook to appeal, saying that the tenants were entitled to prevail and asking this court to so hold. In short, the Administrator is not seeking to vindicate his rights or protect his interests or the interests of the public generally, but is seeking by these appeals to do for the tenants what they failed to do for themselves.8 I do not think the Administrator by the process of intervening can step into the place of the tenants and assume control of the litigation. Under section 10(a) 9 of the rent act the Administrator may bring suit on behalf of a tenant for violation of a rent ceiling or service standard, but there is no provision that the Administrator may take an appeal on behalf of a tenant who has initiated the litigation. This court is reversing judgments from which no party to the judgments has appealed. Ordinarily a reversal redounds to the benefit of only those who-have appealed.10 There are situations where an appeal by an intervenor may result in vacation of a judgment against one who has not appealed, but in such situations the intervenor has an appealable interest.11 This is not such a case. I am not saying that under no circumstances can the Administrator as intervenor maintain an independent appeal,12 but my view is that in *753the cases before us the Administrator is not a party aggrieved by the judgments below and is not entitled to appeal.13
It seems to me that the effect of this court’s decision is that whenever a case involving the rent act is decided by the trial court in a manner deemed erroneous by the Administrator, he may proceed to intervene and appeal the case even though the party aggrieved takes no appeal. I do not think the rent act contemplated such a result.

. Code 1940, Supp. VII, § 45-1610 (c).


. Code 1940, Supp. VII, § ll-772(a).


. Wolpe v. Poretsky, 79 U.S.App.D.C. 141, 144 F.2d 505, certiorari denied, 323 U.S. 777, 65 S.Ct. 190, 89 L.Ed. 621; Automobile Brokerage Corporation v. United States, 59 App.D.C. 243, 39 F.2d 288; Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 66 S.Ct. 1105, 90 L.Ed. 1230.


. Securities and Exchange Commission v. United States Realty & Improvement Co., 310 U.S. 434, 60 S.Ct. 1044, 84 L.Ed. 1293; State of Texas v. Anderson, Clayton & Co., 5 Cir., 92 F.2d 104, certiorari denied, 302 U.S. 747, 58 S.Ct. 265, 82 L. Ed. 578.


. Boston Tow Boat Co. v. United States, 321 U.S. 632, 64 S.Ct. 776, 777, 88 L.Ed. 975; City of Chicago v. Chicago Rapid Transit Co., 284 U.S. 577, 52 S.Ct. 2, 76 L.Ed. 501.


. See dissenting opinion of Black, J., in Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 66 S.Ct. 1105, 90 L.Ed. 1230.


. Cameron v. President and Fellows of Harvard College, 1 Cir., 157 F.2d 993; Miami County Nat. Bank of Paola, Kan. v. Bancroft, 10 Cir., 121 F.2d 921; Simms v. Andrews, 10 Cir., 118 F.2d 803.


. Cf. Spriggs v. Stone, 85 U.S.App.D.C. 95, 174 F.2d 671.


. Code 1940 Supp. VII, § 45-1610(a).


. See Gibson v. Industrial Bank of Washington, D.C.Mun.App., 36 A.2d 62.


. Interstate Commerce Commission v. Oregon-Washington R. & Nav. Co., 288 U.S. 14, 53 S.Ct. 266, 77 L.Ed. 588.


. See Bowles v. American Stores, 78 U.S.App.D.C. 238, 139 F.2d 377, certiorari denied, 322 U.S. 730; 64 S.Ct. 947, 88 L.ed. 1565.


. Anderson v. Carder, 159 Kan. 1, 150 P.2d 754. See also State ex rel Bowles v. Olson, 175 Ore. 98, 151 P.2d 723. Cf. Zwang v. A. & P. Food Stores, 181 Misc 375, 46 N.Y.S.2d 747.